J-S46030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 FILIPE FIGUEROA                       :
                                       :
                   Appellant           :   No. 205 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 FILIPE FIGUEROA                       :
                                       :
                   Appellant           :   No. 211 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
J-S46030-20



           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                       CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 212 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 213 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,


                                  -2-
J-S46030-20



           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                       CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 214 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 215 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,


                                  -3-
J-S46030-20



           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                       CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 216 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 217 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,


                                  -4-
J-S46030-20



           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                       CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 218 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 219 EDA 2020

        Appeal from the PCRA Order Entered November 13, 2019


                                  -5-
J-S46030-20



 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 220 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 221 EDA 2020


                                  -6-
J-S46030-20



         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 222 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :


                                  -7-
J-S46030-20


                   Appellant            :   No. 223 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 224 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :


                                  -8-
J-S46030-20


                                        :
                   Appellant            :   No. 225 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FILIPE FIGUEROA                        :
                                        :
                   Appellant            :   No. 226 EDA 2020

         Appeal from the PCRA Order Entered November 13, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005317-2008,
           CP-51-CR-0005319-2008, CP-51-CR-0005320-2008,
           CP-51-CR-0005321-2008, CP-51-CR-0005322-2008,
           CP-51-CR-0005323-2008, CP-51-CR-0005325-2008,
           CP-51-CR-0005326-2008, CP-51-CR-0005327-2008,
           CP-51-CR-0005328-2008, CP-51-CR-0005329-2008,
           CP-51-CR-0005330-2008, CP-51-CR-0005331-2008,
           CP-51-CR-0005332-2008, CP-51-CR-0005333-2008,
           CP-51-CR-0005335-2008, CP-51-CR-0005336-2008,
                        CP-51-CR-0011539-2008


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:             FILED: FEBRUARY 22, 2021




                                  -9-
J-S46030-20



       Appellant Filipe Figueroa appeals pro se from the November 13, 2019

order dismissing his second petition for relief filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. 1, 2, 3 After careful

review, we affirm.

       The PCRA court set forth the following factual and procedural history:

       On September 12, 2008, [Appellant] appeared before this [c]ourt
       and entered into open guilty pleas for seventeen (17) counts of
       Robbery and seventeen (17) counts of possession of an
       instrument of crime (“PIC”), as docketed at CP-51-CR-0005317-
       2008, 0005319-2008 to 0005323-2008, 0005325-2008 to
____________________________________________


1  On February 5, 2020, this Court issued a rule to show cause why this appeal
should be not quashed according to Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018) (Pa.R.A.P. 341(a) and its Note require the filing of separate
notices of appeal when a single order resolves issues arising on more than one
trial court docket). Here, Appellant filed seventeen notices of appeal, each
one containing eighteen docket numbers (each notice of appeal contains an
additional docket number, CP-51-CR-0011539-2008, from which no appeal
was taken). Each of Appellant’s notices was separately date stamped and had
a check mark above the docket from which the appeal was taken. In
Commonwealth v. Johnson, 236 A.3d 1141, 1148 (Pa. Super. 2020) (en
banc), this Court held that an appellant had complied with Walker where he
filed four separate notices of appeal, listing the four docket numbers in each
notice of appeal. Because Appellant herein complied with Johnson, we will
not quash the instant appeal.

2  On February 5, 2020, this Court, acting sua sponte, also filed an order
consolidating the seventeen dockets. Order, 2/5/20.

3 Although Appellant titled his filing a “State Writ of Habeas Corpus,” an issue
that is cognizable under the PCRA must be raised in a PCRA petition. Any
claim is subsumed by the PCRA unless the PCRA does not provide potential
recovery. Commonwealth v. Peterkin, 722 A.2d 638 (Pa. 1998). Here,
Appellant claims he was denied “a fair guilty plea where Appellant was not in
the right mind,” that his sentence is excessive and unconstitutional, and that
his guilty plea was “unknowing, unintelligent, and involuntary.” Appellant’s
Brief at 6-7. These issues fall within the purview of the PCRA 42 Pa.C.S.
§ 9543(a)(2).

                                          - 10 -
J-S46030-20


     0005333-2008,   and    0005335-2008      to   0005336-2008.
     Sentencing was deferred for consolidation with another open
     matter.

     On November 21, 2008, [Appellant] came before this [c]ourt and
     entered into an open guilty plea to the charges of one (1) count
     of Robbery and one (1) count of PIC as docketed at CP-51-CR-
     0011539-2008.      On that same date, this [c]ourt sentenced
     [Appellant] to consecutive terms of incarceration for his eighteen
     robbery convictions, which totaled sixty-nine to one hundred
     thirty-eight (69-138) years incarceration. No further penalty was
     imposed for [Appellant’s] eighteen PIC convictions.
     On December 1, 2008, [Appellant] filed a post-sentence motion
     for reconsideration of sentence, which this [c]ourt denied on
     December 16, 2008. [Appellant] appealed to the Pennsylvania
     Superior Court, which affirmed [Appellant’s] judgment of sentence
     on April 23, 2010. Commonwealth v. Figueroa, [998 A.2d
     1021,] 150 EDA 2009 [(Pa. Super. filed April 23, 2010)
     (unpublished memorandum)]. [Appellant] did not petition to the
     Pennsylvania Supreme Court for an allowance of appeal, and his
     judgment of sentence became final on May 24, 2010, when time
     for filing a petition for review in the Pennsylvania Supreme Court
     expired. This [c]ourt has no jurisdiction over untimely petitions.
     On June 30, 2010, [Appellant] filed his first timely [PCRA] petition.
     On January 6, 2012, retained counsel filed an Amended PCRA
     petition, claiming that [Appellant’s] sentence was excessive and
     that [Appellant] was not mentally competent to plead guilty. This
     [c]ourt dismissed [Appellant’s] Amended PCRA petition on July 16,
     2012. [Appellant] timely filed a Notice of Appeal to the Superior
     Court on August 14, 2012. The Pennsylvania Superior Court
     affirmed this [c]ourt’s denial of [Appellant’s] PCRA petition on
     October 8, 2013. Commonwealth v. Figueroa, [87 A.3d 877,]
     2420 EDA 2012 [Pa. Super. filed October 8, 2013) (unpublished
     memorandum)]. On October 29, 2013, [Appellant] filed a Petition
     for Allowance of Appeal to the Pennsylvania Supreme Court. On
     April 2, 2014, the Pennsylvania Supreme Court denied the Petition
     for Allowance of Appeal. Commonwealth v. Figueroa, [89 A.3d
     660,] 564 EAL 2013 [(Pa. filed April 2, 2014)].
     On January 3, 2018, [Appellant] filed the instant pro se Petition
     for Writ of Habeas Corpus claiming his sentence is unconstitutional

                                    - 11 -
J-S46030-20


      as his consecutive, aggregate sentence is unreasonable, cruel and
      unusual, and that his guilty pleas were involuntary due to his
      mental health condition. On October 8, 2019, the Commonwealth
      filed a Motion to Dismiss PCRA Petition, asserting that the petition
      should be dismissed as untimely and the issues raised were
      previously litigated. On October 23, 2019, this [c]ourt entered a
      Notice of Intent to Dismiss pursuant to Pa. R.A.P. 907. On
      October 29, 2019, this [c]ourt received [Appellant’s] Response
      [to] [t]he Court’s Notice of Intent to [Dismiss]. This [c]ourt
      formally dismissed [Appellant’s] pro se Writ of Habeas Corpus on
      November 13, 2019. On November 25, 2019, [Appellant] filed a
      Notice of Appeal to Superior Court. On January 9, 2020, this
      [c]ourt entered an Order for [Appellant] to file a Concise
      Statement of Matters Complained of on Appeal pursuant to Pa.
      R.A.P. 1925(b).
PCRA Court Opinion, 2/6/20, at 2-4 (footnotes omitted). Both Appellant and

the PCRA court complied with Pa.R.A.P. 1925.

      Appellant presents the following verbatim question for our review:

      A. Whether trial Court erred in reviewing Habeas petition as
         untimely PCRA petition, where Relator claiming Constitutional
         violations of his and due process as guaranteed by the State
         and Federal.
Appellant’s Brief at 3.
      Before we proceed to the merits of Appellant’s appeal, we must

determine whether it is properly before us.          Pursuant to 42 Pa.C.S.

§ 9545(b)(1), any PCRA petition must be filed within one year of the date the

judgment becomes final unless Appellant alleges and proves that the petition

falls within three enumerated exceptions, specifically:

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the



                                     - 12 -
J-S46030-20


      judgment becomes final, unless the petition alleges and the
      petitioner proves that:
              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;
              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or
              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.
42 Pa.C.S. § 9545(b)(1)(i)-(iii). The PCRA time restrictions are jurisdictional

in nature; thus, “Pennsylvania courts may not entertain untimely PCRA

petitions.”     Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011).

Indeed, the jurisdictional nature of the PCRA time-limits are such that they

implicate a court’s power to adjudicate a controversy. Commonwealth v.

Fahy, 737 A.2d 214, 222 (Pa. 1999).

      Following his sentencing, Appellant filed a post-sentence motion on

December 1, 2008, which the trial court denied on December 16, 2008.

Appellant filed an appeal from the judgment of sentence, and this Court

affirmed      Appellant’s   judgment     of   sentence    on    April   23,   2010.

Commonwealth v. Figueroa, 150 EDA 2009 (unpublished memorandum).

Appellant did not file a petition for allowance of appeal with our Supreme

Court; thus, his sentence became final on May 23, 2010. Appellant had one



                                        - 13 -
J-S46030-20


year from that date to file the instant PCRA petition. 42 Pa.C.S. § 9545(b)(1),

Pa.R.A.P. 1113(a).

      Appellant filed his PCRA petition on January 3, 2018, well beyond the

one-year jurisdictional time-frame set forth in the PCRA. Appellant does not

discuss or address the untimeliness of his PCRA petition in either his brief or

reply brief filed with this Court.   He has failed to allege that any of the

enumerated exceptions to the one-year jurisdictional requirement apply in

the instant case. It is well established that to invoke one of the exceptions

to the one-year requirement, the petition must raise and affirmatively plead

and prove the exception. Commonwealth v. Taylor, 933 A.2d 1035, 1039

(Pa. Super. 2007). Appellant has failed to do so. Indeed,

      [b]ecause the instant PCRA petition was untimely and no
      exceptions apply, the PCRA court lacked jurisdiction to address
      the claims presented and grant relief. See Commonwealth v.
      Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002) (holding that PCRA
      court lacks jurisdiction to hear untimely petition). Likewise, we
      lack jurisdiction to reach the merits of the appeal.
      Commonwealth v. Johnson, 803 A.2d 1291, 1294 (Pa. Super.
      2002) (holding that Superior Court lacks jurisdiction to reach
      merits of appeal from an untimely PCRA petition).

Commonwealth v. Lawson, 90 A.3d 1, 8 (Pa. Super. 2014). Appellant has

failed to prove any exception applies to his untimely PCRA petition; therefore,




                                     - 14 -
J-S46030-20


we are unable to exercise jurisdiction and reach the merits of Appellant’s

appeal.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




____________________________________________


4  Further, we note that even if Appellant’s petition had been timely filed, we
would find the issues waived. For PCRA purposes, an issue is waived if, inter
alia, it has been raised in a previous PCRA petition. 42 Pa.C.S. § 9544(a)(3).
The instant petition is Appellant’s second. Appellant filed his first PCRA
petition on June 30, 2010, and filed an amended PCRA petition in January of
2011. In that petition, Appellant averred, inter alia, that his trial counsel was
ineffective for advising and permitting Appellant to plead guilty and that the
plea was involuntary for a number of reasons, including Appellant’s significant
mental health issues. PCRA, 10/04/11, at 9-17. The PCRA court denied
Appellant’s petition, and this Court affirmed the denial on appeal. See
Commonwealth v. Figueroa, 2420 EDA 2012 (unpublished memorandum).
In Appellant’s second petition, he again argues that his plea was not voluntary
due to his mental health issues. State Writ of Habeas Corpus, 01/03/18.
Thus, Appellant would be due no relief. Commonwealth v. Jordan, 182
A.3d 1046, 1049 (Pa. Super. 2018) (“PCRA relief is not available for alleged
errors raised in a PCRA petition that have been previously litigated or
waived.”).

                                          - 15 -